            Case 1:16-cv-05735-GHW Document 292 Filed 06/19/20 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 6/19/2020
------------------------------------------------------------------X
                                                                  :
JIANJUN CHEN, QING PU, YOUCHUN                                    :
ZHENG, ALLEN CHUN KANG, MINZHONG :
DUAN, JIANSHE WANG, GUOLONG FU,                                   :           1:16-cv-5735-GHW
GENXIANG ZHANG, GENGSHEN ZHAO,                                    :
JIANXIN FENG, and QUN WANG, on behalf of                          :               ORDER
themselves and others similarly situated,                         :
                                                                  :
                                                    Plaintiffs, :
                                                                  :
                              -against-                           :
                                                                  :
WMK 89TH STREET LLC, et al,                                       :
                                                                  :
                                                 Defendants. :
                                                                  :
------------------------------------------------------------------X


GREGORY H. WOODS, District Judge:

           The Court will hold a hearing to discuss counsel for the remaining Plaintiffs’ application to

withdraw at 10:00 a.m. on June 30, 2020. The remaining Plaintiffs—that is, all Plaintiffs other than

Jianjun Chen—are directed to personally appear for this conference, and Plaintiffs’ counsel is

directed to retain a certified simultaneous translator for the hearing who can translate for every

plaintiff who requires the assistance of a translator. The conference will take place by telephone.

Plaintiffs and their counsel are directed to use the conference call dial-in information and access

code noted in the Court’s Emergency Rules in Light of COVID-19, available on the Court’s

website. Plaintiffs’ counsel are specifically directed to comply with Emergency Rule 2(C).

           Plaintiffs’ counsel is directed to serve a copy of this order on their clients and to file proof of

service on the docket of this case by no later than June 23, 2020.

           Plaintiffs are directed to serve a copy of this order on Defendants and to retain proof of

service.
        Case 1:16-cv-05735-GHW Document 292 Filed 06/19/20 Page 2 of 2



       Because Plaintiff Jianjun Chen has stipulated to the dismissal of his claims against all the

remaining defendants, see Dkt. No. 241, the Clerk of Court is directed to remove Plaintiff Jianjun

Chen’s name from the caption of this case.

       SO ORDERED.

 Dated: June 19, 2020                               _____________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                   2
